Citation Nr: 1438372	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  14-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to a higher initial evaluation for residuals of a left knee injury with traumatic arthritis and painful extension, rated 10 percent disabling; and entitlement to a higher initial evaluation for limitation of flexion, left knee, rated noncompensable prior to March 19, 2007, and 10 percent disabling thereafter, are the subject of another decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected left knee and back disabilities require the use of a prosthetic or orthopedic appliance, specifically a back brace and knee brace, which tend to wear and tear his clothing.

The Veteran submitted additional evidence in support of his claim following the statement of the case (SOC) that was issued in November 2013; a waiver of this evidence was not provided.  The evidence consists of photocopied images of his back and knee braces and statements from individuals associated with the Hanger Clinic, Inc. who essentially indicate that the impact of wearing the braces supplied by VA Medical under or over one's clothing could cause wear and tear on the clothing.  This additional evidence submitted following the SOC requires issuance of a supplemental statement of the case (SSOC).  

The Board also notes that the November 2013 SOC indicates that the Veteran's knee brace had a life expectancy of 6-8 months and there had been no repair or replacement of his knee brace since the one issued in March 2011.  The Veteran's Virtual claim file contains VA treatment records dated after the November 2013 SOC.  Significantly, records dated in March 2014 show that the Veteran was scheduled to undergo an orthopedic evaluation to determine whether he should receive a new hinged knee brace to better assist his knees.  To ensure the duty to assist has been complied with, the claim file must be updated with any relevant treatment records since March 2014.  

Finally, the AOJ is to obtain certification, from the Undersecretary of Health or his or her designee, as to whether the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected back and knee disabilities tends to wear or tear his clothing.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate agency of original jurisdiction (AOJ) should provide the Veteran notice of the evidence and information necessary to substantiate his claim for an annual clothing allowance, as well as his and VA's respective responsibilities for obtaining evidence in support thereof.

2.  Update the claim file with VA treatment records since March 2014.

3.  Then, submit the Veteran's claim to the Under Secretary of Health, or his designee, to obtain certification as to whether the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected back and knee disabilities tends to wear or tear his clothing.  (If the local prosthetics program manager has been designated to act on these matters by the Under Secretary of Health, this should be specifically noted by the AOJ and such information should be transmitted to the Veteran.).

4.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran must be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



